Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 8, 1994, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated (two counts) and aggravated unlicensed operation of a motor vehicle in the first degree.
As part of defendant’s plea of guilty to two counts of driving while intoxicated and one count of aggravated unlicensed operation of a motor vehicle in the first degree, defendant was to receive a sentence of six months in prison and five years’ probation provided he did not commit any other crimes before the date of sentencing. However, because defendant twice committed the crime of petit larceny in the interim period, County Court imposed a sentence of V-h to 4 years in prison. Contrary to defendant’s assertion, we do not find the sentence harsh or excessive. Given defendant’s lengthy criminal record and failure to comply with the plea agreement, as well as the fact that the sentence is within statutory guidelines, we find no reason to disturb County Court’s judgment.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.